        Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

HD SUPPLY CONSTRUCTION                )
SUPPLY, LTD.,                         )
                                      )
      Plaintiff,                      )
                                      ) Civil Action No.: 1:19-cv-02750-SDG
v.                                    )
                                      ) JURY TRIAL DEMANDED
REEF R. MOWERS,                       )
WASHOUTPAN.COM, LLC                   )
                                      )
      Defendants.                     )

PLAINTIFF HD SUPPLY CONSTRUCTION SUPPLY, LTD’S NOTICE OF
  COMPLIANCE WITH THE COURT’S SEPTEMBER 28, 2020 JOINT
        PRELIMINARY REPORT AND DISCOVERY PLAN

      COMES NOW, Plaintiff HD Supply Construction Supply, LTD. (“HDS”)

files its Notice of Compliance with the Court’s September 28, 2020 Order

(“September Order”) regarding the filing of the Joint Preliminary Report and

Discovery Plan (“JDP”).

      HDS has made five separate attempts since October 20, 2020 to meet and

confer with counsel for Defendants to discuss the JDP in an effort to comply with

the September Order. See Exhibit A attached hereto. In fact, Plaintiff provided a

draft of its proposed JDP to opposing counsel on October 23, 2020 in response to




                                         1
             Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 2 of 6




their request for the same. See Exhibit B attached hereto.1

           However, on October 26, 2020, Defendants’ attorney, Stephen Rothschild,

represented to counsel for HDS that his firm, King, Holmes, Paterno & Soriano

LLP, and its local counsel, Arnall Golden Gregory, LLP “are filing a certificate of

withdrawal shortly.” See Exhibit C attached hereto. Defense counsel has not

offered to further participate in a meet and confer to discuss the JDP. Later that

same day, Defense counsel filed their Certificate of Consent to Withdrawal [Dkt.

80]. However, the Certificate does not identify any new counsel that will be

representing the Defendants in this action.

           As a result, HDS does not know what attorney, if any, will be representing

the Defendants. Moreover, HDS is reluctant to attempt to contact Defendant Reef

Mowers directly given that counsel for HDS’ also represents HDS in the two cases

filed by Washoutpan.com, LLC that are currently pending in California and for

which Mr. Rothschild and his firm King, Holmes, Paterno & Soriano LLP

currently remain counsel of record. Counsel for HDS has also been specifically

instructed by Mr. Rothschild on October 20, 2020 not to contact Mr. Mowers

directly. As a result, HDS files the instant Notice to the Court providing its

proposed JDP and to show that it repeatedly sought to meet and confer in an effort


1
    Exhibit B reflects HD Supply’s Proposed JDP but electronic signatures of defendants’ counsel have been removed.


                                                          2
        Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 3 of 6




to comply with the Court’s September Order, but its hands are tied given that it has

no one with whom it can meet and confer regarding the JDP.

      HDS respectfully requests that the Court enter an Order, ordering Mr.

Mowers to obtain new counsel and that that new counsel file a notice of

appearance within 15 Days, or if Mr. Mowers will proceed pro se, that Mr.

Mowers notify the court within the same time. Additionally, an LLC must be

represented by an attorney in Georgia and may not proceed pro se. Sterling,

Winchester & Long, LLC v. Loyd, 280 Ga. App. 416, 417 (2006) (“limited

liability companies must be represented by attorneys in courts of record”); see also

Jackson v. P & K Rest. Enter., LLC, 2019 U.S. Dist. LEXIS 223426, *3 (N.D. Ga.

2019). As a result, HDS respectfully requests that the Court also enter an Order,

ordering Washoutpan.com LLC to obtain new counsel and that that new counsel

file a notice of appearance within 15 days.

      Respectfully submitted, this 27th day of October, 2020.
                                              GORDON REES SCULLY
                                              MANSUKHANI, LLP
                                              /s/ V. Phillip Hill IV
                                              Chad A. Shultz
                                              Georgia Bar No. 644440
                                              V. Phillip Hill IV
                                              Georgia Bar No. 637841
                                              Attorneys for Plaintiff HD Supply
                                              Construction Supply, LTD.



                                         3
       Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 4 of 6




55 Ivan Allen Jr. Blvd. NW, Suite 750
Atlanta, Georgia 30308
Telephone: (404) 869-9054
cshultz@grsm.com
phill@grsm.com




                                        4
       Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 5 of 6




            CERTIFICATE OF COMPLIANCE WITH LR 7.1(D)

      Pursuant to LR 7.1(D), counsel for Plaintiff certifies that the foregoing

document has been prepared with Times New Roman font (14 point) approved by

the Court in LR 5.1(B).

      This 27th day of October 2020.


                                           /s/ V. Phillip Hill IV
                                           COUNSEL




                                       5
        Case 1:19-cv-02750-SDG Document 81 Filed 10/27/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 27, 2020, I electronically filed the foregoing

PLAINTIFF HD SUPPLY CONSTRUCTION SUPPLY, LTD’S NOTICE OF

COMPLIANCE WITH THE COURT’S SEPTEMBER 28, 2020 JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of such

filing to all attorneys of record, according to the Court’s Electronic Mail Notice List.

      This 27th day of October 2020.


                                               /s/ V. Phillip Hill IV
                                               COUNSEL




                                           6
